Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-29 and 31-35 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 
May 18, 2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I, 

    PNG
    media_image1.png
    281
    585
    media_image1.png
    Greyscale
,
and the species D: Chemical Formula 24, found in paragraph [0179] on page 69 of the instant specification (reproduced below),

    PNG
    media_image2.png
    279
    566
    media_image2.png
    Greyscale

in the reply filed on July 22, 2021 was acknowledged in a previous Office Action.

The requirement was deemed proper and therefore made FINAL in a previous Office Action.


  	Applicant’s claimed compound genus has a number of variables and their permutations and combinations result in a vast number of compounds that are generically claimed.  In an attempt to examine the full scope of elected Group I, over 4600 Chemical Abstract Registry numbers were recovered in one database search alone.  Therefore, the products of elected Group I have been examined according to MPEP 803.02.

The claims have been examined to the extent that they are readable on the elected the species of Chemical Formula 24.  Since no prior art was found on the elected species, the examination was expanded within elected Group I until prior art was found, in which case, the examination stopped and prior art has been applied against the claims.  Note, M.P.E.P. § 803.02.  The subject matter of the expanded search thus far, inclusive of the elected species of Chemical Formula 24, is as follows: 
a compound of formula (I): [Chemical formula 4] 

    PNG
    media_image3.png
    197
    352
    media_image3.png
    Greyscale

wherein the monovalent sulfur-containing group represented by formula (i-1), 
    PNG
    media_image4.png
    63
    288
    media_image4.png
    Greyscale
, 
is present in any one of R6 to R9 of formula (I); 
R12 represents a monovalent group represented by formula (i-3): [Chemical Formula 6], 
    PNG
    media_image5.png
    127
    253
    media_image5.png
    Greyscale
; and 
all other variables are as defined.


	As a result of the amendments to the claims per the Amendment filed April 13, 2022, the search and examination has been further expanded to include compounds wherein the monovalent sulfur-containing group represented by formula (i-1),

    PNG
    media_image4.png
    63
    288
    media_image4.png
    Greyscale
,
is present in any one of R1 to R9 of formula (I); and
R12 represents a monovalent group represented by formula (i-3) or formula (i-2): 
    PNG
    media_image5.png
    127
    253
    media_image5.png
    Greyscale
 


    PNG
    media_image6.png
    122
    288
    media_image6.png
    Greyscale
.
Claims embraced by the expanded search are claims 1-13, 15-25, 28, 29 and 31-35.


Claims 14, 26 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 22, 2021.



	Rejections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections will not be addressed.

	As a result of the current amendments to the claims per the Amendment filed April 13, 2022 and reconsideration of prior art, the following rejections now apply.


Claim Objections
Claims 1, 2 and 20 are objected to because of the following informalities.  
A)	In claim 1, an “and” should be added before the definition of variable p (last line of the claim).  
B)	In claim 2, a comma should be added before the phrase “each having a double bond”.
C)	In claim 20, an “and” should be added before the definition of variable Yb (line 5 of the claim). 
 
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the phrase “n is an integer of 1 or more” makes claim 7 indefinite.  There is no earlier recitation in claim 1 that the hydrocarbon of variable X can represent more than 20 carbons (i.e., X=X1 and X1=a divalent hydrocarbon group having 1 to 20 carbon atoms).  This rejection can be overcome by replacing “or more” with “to 20” in claim 7.  See claim 11 for same.
In claim 29, the phrase “R1, R2, R3, R4 and R5 represents one or more substituent groups” makes claim 29 indefinite because it is unclear how these R variables in present formula (I), 
    PNG
    media_image7.png
    204
    503
    media_image7.png
    Greyscale
, can represent more than one substituent group (lines 3-4 of the claim).  This rejection can be overcome by deleting “one or more” from claim 29.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 fails to further limit claim 1 because claim 7 is broader in scope than claim 1.  The X variable in claim 1 can represent a divalent hydrocarbon having a maximum of 20 carbons.  However, there is no upper limit of the number of carbons in the alkylene group in variable X in claim 7.  See claim 11 for same.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10, 12, 13, 15-21, 23-25, 28 and 31-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by each of the following prior art. 
A)	Kawai et al. {WO 2016/021664 A1 - US Patent 10,316,024 is an English equivalent} disclose the compound in paragraph [0355] on page 87 of the WO {or Example 21 in Table 4 in columns 91-92 of the US Patent},

    PNG
    media_image8.png
    160
    624
    media_image8.png
    Greyscale
.
Said compound in Kawai et al. is embraced by a compound of present formula (I), 
		
    PNG
    media_image9.png
    200
    501
    media_image9.png
    Greyscale
, 
when R1=an oxygen-containing group (i.e., -OH); 
R2=a hydrocarbon group (i.e., -t-butyl); 
R3=a hydrogen atom; 
R4= a hydrocarbon group (i.e., -CH3); 
R5=a hydrogen atom; 
R6=a hydrogen atom; 
R7=a hydrogen atom; 
R8=a hydrogen atom; 
R9=formula (i-1),
 
    PNG
    media_image10.png
    120
    667
    media_image10.png
    Greyscale
; 
l=zero; 
m=zero; 
R12=formula (i-3):
 
    PNG
    media_image11.png
    138
    380
    media_image11.png
    Greyscale
; 
Xa=-Xa1; 
Xa1=a divalent hydrocarbon group in which one end is 
interrupted by a sulfur-containing group; 
A2=a nitrogen-containing group; 
Xb=-Xb1; and 
Xb1=a monovalent hydrocarbon.

Kawai et al. disclose his compounds in compositions.  See column 40, lines 45-67 in the US Patent. 

	B)	The compound of Chemical Abstracts Registry Number 155687-66-4 {indexed in the Registry file on STN CAS ONLINE June 14, 1994} has the structure,

    PNG
    media_image12.png
    368
    1318
    media_image12.png
    Greyscale
.
The compound of Chemical Abstracts Registry Number 155687-66-4 is embraced by a compound of present formula (I), 
		
    PNG
    media_image9.png
    200
    501
    media_image9.png
    Greyscale
, 
when R1=an oxygen-containing group (i.e., -OH); 
R2=a hydrocarbon group (i.e., -t-butyl); 
R3=a hydrogen atom; 
R4= a hydrocarbon group (i.e., -t-butyl); 
R5=a hydrogen atom; 
R6=a hydrogen atom; 
R7=a hydrogen atom; 
R8=a hydrogen atom; 
R9=formula (i-1),
 
    PNG
    media_image10.png
    120
    667
    media_image10.png
    Greyscale
; 
l=zero; 
m=zero; 
R12=formula (i-3):
 
    PNG
    media_image11.png
    138
    380
    media_image11.png
    Greyscale
; 
Xa=-Xa1; 
Xa1=a divalent hydrocarbon group in which one end is 
interrupted by a sulfur-containing group; 
A2=a nitrogen-containing group; 
Xb=-Xb1; and 
Xb1=a monovalent hydrocarbon.


	C)	Laredo {US Patent 8,262,947} disclose Compound 1 (column 2, lines 58-67),

    PNG
    media_image13.png
    256
    675
    media_image13.png
    Greyscale
.
Said compound in Laredo is embraced by a compound of present formula (I), 
		
    PNG
    media_image9.png
    200
    501
    media_image9.png
    Greyscale
, 
when R1=an oxygen-containing group (i.e., -OH); 
R2=an oxygen-containing group (i.e., -OMe); 
R3=a hydrogen atom; 
R4= formula (i-1),
R5=a hydrogen atom; 
R6=a hydrogen atom; 
R7=a hydrogen atom; 
R8=a hydrogen atom; 
R9=halogen (i.e., chloro),
 
    PNG
    media_image10.png
    120
    667
    media_image10.png
    Greyscale
; 
l=one;
R10=a divalent hydrocarbon; 
m=zero; 
R12=formula (i-3):
 
    PNG
    media_image11.png
    138
    380
    media_image11.png
    Greyscale
; 
Xa=-Xa1; 
Xa1=a divalent hydrocarbon group; 
A2=an ester group of the configuration -O-C(=O)-); 
Xb=-Xb1; and 
Xb1= a monovalent hydrocarbon or an unsaturated group;    
              -OR-
R12=formula (i-2):
	
    PNG
    media_image6.png
    122
    288
    media_image6.png
    Greyscale

X=-X1;
X1=a divalent hydrocarbon;
A1=an oxygen-containing group;
R12a=a monovalent hydrocarbon group;
R12b=a hydrogen atom; and
R12c=a hydrogen atom.

Laredo disclose his compounds in compositions.  See claim 8 in the US Patent (column 11).   


	D)	Sano {JP 2018-122450 A} disclose, for instance, Compound (1-1) on page 6, 

    PNG
    media_image14.png
    126
    531
    media_image14.png
    Greyscale
.
Said compound in Sano is embraced by a compound of present formula (I), 
		
    PNG
    media_image9.png
    200
    501
    media_image9.png
    Greyscale
, 
when R1=an oxygen-containing group (i.e., -OH); 
R2=a hydrocarbon group (i.e., -t-Bu); 
R3=a hydrogen atom; 
R4= a hydrocarbon group (i.e., -CH3); 
R5=a hydrogen atom; 
R6=a hydrogen atom; 
R7=a hydrogen atom; 
R8=a hydrogen atom; 
R9=formula (i-1),
 
    PNG
    media_image10.png
    120
    667
    media_image10.png
    Greyscale
; 
l=zero; 
m=zero; 
R12=formula (i-3):
 
    PNG
    media_image11.png
    138
    380
    media_image11.png
    Greyscale
; 
Xa=-Xa1; 
Xa1=a divalent hydrocarbon group; 
A2=an ester group of the configuration -O-C(=O)-); 
Xb=-Xb1; and 
Xb1=a monovalent hydrocarbon or an unsaturated group;  
           - OR-
 R12=formula (i-2):
	
    PNG
    media_image6.png
    122
    288
    media_image6.png
    Greyscale

X=-X1;
X1=a divalent hydrocarbon;
A1=an oxygen-containing group;
R12a=a monovalent hydrocarbon group;
R12b=a hydrogen atom; and
R12c=a hydrogen atom.
 
Each of the above cited prior art disclose at least one compound that is embraced by the present claimed invention.  Therefore, each of the above cited prior art anticipate the present claimed invention.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.


Response to Arguments
Applicant's arguments filed April 13, 2022 have been fully considered.  Applicant argues that the Kawai et al. reference no longer anticipates claim 15 since claim 15 has been amended by the deletion of a sulfur-containing group under the definition of variable A2.
In response, and as shown above, Kawai et al. disclose at least one other compound that anticipates currently amended claim 15.   Therefore, the rejection is maintained.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 5-10, 12, 15, 16, 19-21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Laredo {US Patent 8,262,947}.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Applicant claims benzotriazole compounds of formula (I), 
    PNG
    media_image15.png
    203
    507
    media_image15.png
    Greyscale
.  

Laredo teach benzotriazole compounds of Formula I,

    PNG
    media_image16.png
    154
    406
    media_image16.png
    Greyscale

wherein X can represent CH2CH2CH2SCH2CH2 or 
CH2CH2CH2SCH2CH2CH2;
Y can represent-O-C(=O)-C(R1)=CH2 or 
-O-C(=O)-NHCH2CH2OC(=O)-C(R1)=CH2; 
R1 can represent H, CH3, CH2CH3 or CH2OH;
R2 can represent C1-C4 alkyl; and
R3 can represent H, CH3, OCH3, F, Cl, Br, I or CF3.

See column 2, lines 10-42 and especially Compound 1 (column 2, lines 58-67), 
    PNG
    media_image13.png
    256
    675
    media_image13.png
    Greyscale
, and the composition in claim 8 (column 11) in Laredo.  The compounds taught in Laredo are either structurally the same as (see above 102 rejection) or structurally similar to the present claimed compounds.  
Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference between some of the compounds of Laredo and the compounds presently claimed is that some of the present claimed compounds are generically described in Laredo.
Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (e.g., a UV/Visible light absorber).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to prepare products embraced by Laredo.  A person of ordinary skill in the art would have been motivated to prepare products embraced by Laredo to arrive at the present claimed products with the expectation of obtaining additional beneficial products which would be useful as UV/visible light absorbers.  The present claimed invention would have been suggested to one skilled in the art and therefore, the present claimed invention would have been obvious to one skilled in the art.
Allowable Subject Matter
The elected species D: Chemical Formula 24, found in paragraph [0179] on page 69 of the instant specification, is allowable over the prior art of record.


Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600


June 10, 2022
Book XXVI, page 225